Moore, J.
The interveners were allowed certain claims, which complainant was directed to pay as preferred claims. It is the claim of the interveners that the claims were properly allowed as preferred claims, under the provisions of 3 How. Stat. §'"8749to, which provides that—
“All debts which shall be owing for labor by any person or persons or corporation at the time he, they, or it shall become insolvent shall be preferred claims against the estate of such insolvent debtor or debtors, and have precedence in the payment thereof over all debts owing by such insolvent debtor or debtors at the time of becoming insolvent which shall not have become a lien on such estate, or some portion thereof, prior to the performance of the labor for which such debts for labor shall be owing.”
The first petition of Aldrich states that—
‘ ‘ The nature of the work and labor performed by your petitioner * * * was the writing of editorials, and the performing of various kinds of editorial work, required to be done on the daily and weekly issues of the Grand Rapids Democrat, the newspaper published by the said defendant, the preparation and correction of copy for the printers, the direction of the make-up of the paper, including full charge of all branches of the mechanical department of said paper after the close of the business office each night.”
His second petition states the nature of the work to be the same, only adding that the editorial work was done under the direction of a superior. The petition of Ciar*617«nce J. Toot states that the nature of the work performed by him was that of mailing clerk, which consisted in attending to the getting out, addressing, and mailing of the newspaper to its various subscribers, and putting in appropriate packages, and delivering to the proper persons, the proper number of papers allotted to each. The petition of Edwin J. Bulkley says that the nature of the work performed by him was that of proof reading, and traveling around the city, gathering news. The petition of William M. Hathaway states that the nature of the work performed by him was that of reporting, going around to the ■different wholésale houses, collecting market reports, and assisting in editorial work and proof reading.
This statute has been repeatedly construed by this court, and, while the precise questions raised in this proceeding have not been passed upon, we think the logic of the decisions is against the decree found by the learned circuit judge. The labor performed by the petitioners, with one exception, was intellectual, rather than manual. It was the work of professional men, rather than the work of laborers, giving the word its ordinary acceptation, and is not such work as is intended to be covered by the statute. In re Clark, 92 Mich. 351; In re Sayles, Id. 354; Appeal of Clark, 100 Mich. 448. The exception mentioned is the work performed by Mr. Toot. His labor was mechanical and manual, and is clearly embraced within the terms of the statute. Appeal of Black, 83 Mich. 513.
It is said that, as the petition embracing the claim of Mr. Toot was not filed until after the decree was rendered, and the decree has not been reopened or modified, it is too late to give Mr. Toot any relief. The decree embraces items of accounts and bills receivable that were assigned after this work was done to Mr. Stevenson, and afterwards ■assigned by him to the complainant. This decree provides that the fund be brought into court, and apportions to Mr. Stevenson upwards of $2,00Q. As Mr. Stevenson’s claim is subsequent to that of Mr. Toot, we can see no *618great difficulty in providing for the payment of Mr. Toot’s-claim out of the fund, and it will be so ordered.
The decree, as to the other petitions, will be reversed, and petitions dismissed, appellant to recover costs, except-as to Mr. Toot, and Mr. Toot to recover costs.
The other Justices concurred.